*1517Memorandum: On appeal from a judgment convicting him upon a nonjury verdict of, inter alia, felony driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [former (i)]), defendant contends that the evidence is legally insufficient to establish that he was intoxicated. We reject that contention (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Viewing the evidence in the light most favorable to the People, as we must (see People v Contes, 60 NY2d 620, 621 [1983]), we conclude that the testimony of the Sheriffs deputies concerning defendant’s reckless driving, physical condition, and inability to complete field sobriety tests, together with the inference that the refusal by defendant to take a chemical test demonstrated consciousness of guilt (see People v Schuh, 4 AD3d 751, 752 [2004], lv denied 2 NY3d 806 [2004]), is legally sufficient to establish that defendant operated his vehicle while intoxicated (see People v Shank, 26 AD3d 812, 813-814 [2006]). We further conclude that the verdict is not against the weight of the evidence (see generally Bleakley, 69 NY2d at 495). Present— Scudder, P.J., Hurlbutt, Fahey, Peradotto and Pine, JJ.